SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ [Corporate Taxpayers’ Roll] No. 01.832.635/0001-18 NIRE [ Company Roll Registration Number] 35.300.150.007 Joint Stock Corporation MINUTES OF GENERAL EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON JULY 12, 2012 PLACE, TIME AND DATE : Held in the registered office at Av. Jurandir, 856, Lote [Lot] 04, 1º andar [1 st Floor], Jardim Ceci, City of São Paulo, State of São Paulo, at 10:00 am, on July 12, 2012. CALLING : Published in the Official Gazette of the State of São Paulo, and in the Newspaper Valor Econômico, in the issues on June 27, 28 and 29, 2012. MEETING BOARD : Carlos Eduardo Fujita – Chairman; Deborah Cristina Benites Soares – Secretary, comprising the board of the meeting. OPENING : The meeting was declared opened by the Chairman upon the presence of the shareholders representing 99.3% (ninety nine point three percent) of the shareholders bearing common shares and 47.1% (forty seven point one percent) of the shareholders bearing preferred shares, as indicated in the Shareholders’ Attendance Records. AGENDA : (a) Redemption and cancellation of a maximum of 5,980,842 (five million, nine hundred and eighty thousand, eight hundred and forty-two) preferred stocks and 402,897 (four hundred and two thousand, eight hundred and ninety seven) common stocks issued by the Company, which remain outstanding after closing, on June 22 of this year, of the Public Offer for Exchange of Stocks for Cancellation for Registry of Joint Stock Company and Consequent Cancellation of Level 2 Corporate Governance of BM&F Bovespa – Bolsa de Valores, Mercadorias e Futuros [Values, Merchandise and Futures Stock Exchange] (“Offer”), as authorized by §5 of article 4 of Law 6.404/76, as amended, and according to the provisions set forth in item 7.2. of the Offer Notice; (b) Cancellation of 123,742 (one hundred and twenty three thousand, seven hundred and forty-two) preferred stocks issued by the Company, which are held in the Company’s Treasury Department; (c) Amendment of the Company’s Bylaws, in terms of proposal presented as Attachment I of the Manual for participation in General Extraordinary Shareholders’ meeting, as of July 12, 2012; (d) Cancellation of the General Granting Plan for Company’s Call Options (the “Plan”), approved in the General Extraordinary Shareholders’ Meeting held on September 29, 2005, so that: (i) the Plan is terminated, as of the present date, concerning the granting of new benefits; and (ii) Company’s Call Options granted prior to this date (“Call Options” or “Call Option”) are held until they are completed on their vesting terms (“Vesting”), pursuant to the terms and conditions set forth in the Plan and in the Private Granting Instruments for Call Options executed with each of the beneficiaries; (iii) on the dates of the relevant Vesting, the beneficiaries of Call Options are paid in cash, the amount equivalent to the result between (a) the total number of enforceable Call Options; and (b) the difference, if any, between (b.1.) the exercise price of the Call Option deducting all applicable withholding; and (b.2) the result between the multiplication of 0.90 (zero point nine) by the closing price of the stocks of LAN Airlines S.A. in the Stock Exchange Market of Santiago on the day immediately previous to the exercise of the Call Option; (e) Election of 03 (three) members of the Administrative Council, in face of the resignation presented by Antônio Luiz Pizarro Manso, Marco Antonio Bologna, Emilio Romano, Waldemar Verdi Júnior and André
